Case: 22-20114     Document: 00516519613         Page: 1     Date Filed: 10/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 22-20114                        October 24, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   George Jemison,

                                                           Plaintiff—Appellant,

                                       versus

   Illinois Department of Health and Family Services;
   The Illinois Secretary of State; Comptroller State of
   Illinois; Advocate Health Care; Pepsi Company; G4S
   Secure Solutions USA; Contemporary Services
   Corporation; 2020 Companies; J.P. Morgan Chase Bank,
   NA,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                             USDC No. 4:21-2099


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20114      Document: 00516519613           Page: 2     Date Filed: 10/24/2022

                                     No. 22-20114




          Plaintiff-Appellant George Jemison, proceeding pro se, appeals the
   district court’s judgment dismissing his complaint against nine defendants
   wherein he alleges twenty-three statutory, constitutional, and common law
   causes of action. Jemison named the following defendants in his complaint:
   (1) the Illinois Department of Healthcare and Family Services, (2) Illinois
   Secretary of State, (3) Comptroller State of Illinois, (collectively the “Illinois
   State Defendants”), (4) Advocate Health Care, (5) Pepsi Company, (6) G4S
   Secure Solutions USA, (7) Contemporary Services Corp., (8) 2020
   Companies, (collectively, the “Employer Defendants”), and (9) J.P. Morgan
   Chase Bank, N.A.. Jemison’s claims against these defendants all arise from
   his overdue child support payments.
          In his operative complaint, Jemison alleges that the Illinois State
   Defendants erroneously enforced a child support order against him through
   income withholdings, a lien on his bank account, and the suspension of his
   Illinois driver’s license. Additionally, Jemison asserts that the Employer
   Defendants engaged in “invalid income withholding,” and that his bank,
   JPMorgan Chase, improperly froze his account after receiving a notice of lien
   from the Illinois Department of Healthcare and Family Services.
          We have carefully reviewed the Report and Recommendation issued
   by the Magistrate Judge, and adopted by the district court, dismissing
   Jemison’s complaint. The court properly found that plaintiff failed to allege
   any contacts between the Illinois State Defendants and Texas that would
   support a theory of personal jurisdiction over the Illinois State Defendants.
   Similarly, Jemison failed to allege any contacts between Texas and one of his
   former employers, Advocate Health Care, that would permit the court to
   exercise personal jurisdiction over the defendant. Accordingly, the district
   court properly dismissed Jemison’s claims against these defendants for lack
   of personal jurisdiction. The district court additionally dismissed Jemison’s
   claims for improper garnishment of assets against the remaining Employer




                                           2
Case: 22-20114         Document: 00516519613                Page: 3       Date Filed: 10/24/2022




                                           No. 22-20114


   Defendants and JPMorgan Chase for failure to state a claim upon which relief
   can be granted, and relatedly, for failure to identify which claims were alleged
   against which defendants. 1            On de novo review, we reach the same
   conclusion, and find that the district court correctly held that plaintiff failed
   to state a plausible claim against these defendants.
           Jemison additionally appeals the district court’s denial of his motion
   for leave to amend his complaint. The district court denied Jemison leave to
   amend on the grounds that any amendment would be futile. We agree. The
   district court previously gave plaintiff a chance to file an amended complaint,
   and we do not find that it abused its discretion in denying plaintiff another
   chance to amend, particularly given that Jemison failed to indicate how he
   would cure the deficiencies of his previous complaints. 2
           Accordingly, we AFFIRM for the reasons given by the district court.




           1
            Plaintiff’s complaint states that “counts one (1) through nineteen (19) are
   suspected to apply to all Defendant(s)” but that it “is impossible to know what specific acts
   were conducted [by which defendants] without full discovery.”
           2
             See ABC Arbitrage Plaintiffs Grp. v. Tchuruk, 291 F.3d 336, 362 (5th Cir. 2002)
   (finding the district court did not abuse its discretion in denying plaintiffs leave to amend
   the complaint after the “court [previously] offered Plaintiffs a chance to replead”);
   Goldstein v. MCI WorldCom, 340 F.3d 238, 255 (5th Cir. 2003) (finding no abuse of
   discretion in the district court’s decision denying plaintiffs leave to amend their complaint
   because “the plaintiffs did not demonstrate to the court how they would replead [their
   claim] more specifically if given the opportunity, . . . and did not suggest in their responsive
   pleading any additional facts not initially pled that could, if necessary, cure the pleading
   deficiencies raised by the defendants”).




                                                  3